Citation Nr: 1803889	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  14-07 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel 


INTRODUCTION

The Veteran had active service from November 1968 to June 1971.  

This appeal comes to the Board of Veterans' Appeals (Board) from a rating decision dated in October 2011 by the Department of Veterans Affairs (VA) Regional Office (RO).  In August 2017, the Veteran appeared and provided testimony on the identified claims above before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.  

Subsequent to the most recent supplemental statement of the case, additional evidence was added to the claims file.  However, RO review of such evidence was waived during the Board heading and subsequent statements by the Veteran and his representative.  Therefore, the Board can proceed.  


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's PTSD has resulted in symptoms to include, but not limited to, depressed mood, anxiety, chronic sleep impairment, mild memory loss, flattened affect, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, irritability or outbursts of anger, difficulty in adapting to stressful circumstances, including work or a work like setting, inability to establish and maintain effective relationships, and suicidal ideations, resulting in occupational and social impairment with deficiencies in most areas, but not total social and occupational impairment.

2.  The Veteran's service connected disorders have rendered him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 70 percent, but no greater, for PTSD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2017). 

2.  The criteria for entitlement to a TDIU are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 4.16(a), 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

Neither the Veteran nor his representative has raised any specific issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In August 2017, the Veteran had a hearing before the undersigned Veterans Law Judge in which he provided testimony and argument on the issues currently on appeal.  Neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The discussion below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked. 

I.  Increased Rating

The Veteran argues that his service-connected psychiatric disorder is more severe than the rating reflects.  Specifically, stating in his November 2011 notice of disagreement that his PTSD warrants at least a 70 percent rating.  

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

In this case, the Veteran is in receipt of a 50 percent disability rating under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).  The regulations relevant to this appeal can be found at 38 C.F.R. §§ 4.21, 4.126, 4.130, Diagnostic Code 9411 and were provided to the Veteran in the December 2013 statement of the case and will not be repeated here.  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms; a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

Based on the evidence of record and upon resolution of reasonable doubt in favor of the Veteran, the Board finds that a rating of 70 percent, and no greater, is warranted for the entire period on appeal.  In this regard, the Board notes that the Veteran has presented with complaints of depressed mood, anxiety, chronic sleep impairment, mild memory loss, flattened affect, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, irritability or outbursts of anger, difficulty in adapting to stressful circumstances, including work or a work like setting, inability to establish and maintain effective relationships, and suicidal ideations.  See September 2011 VA examination, December 2013 VA examination, June 2015 Disability Benefits Questionnaire (DBQ), September 2017 DBQ.  Moreover, all of the above referenced VA examinations noted the Veteran's disturbances caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  Furthermore, the September 2011 VA examiner assigned the Veteran a Global Assessment Functioning (GAF) score of 48, indicating serious impairment in social and occupational functioning (See DSM-IV).  

These symptoms support a 70 percent disability rating.  The Veteran's disability most closely approximates occupational and social impairment with deficiencies in most areas as listed in the criteria for a 70 percent disability rating under Diagnostic Code 9411.
The Board acknowledges that the symptoms described above do not indicate that the Veteran experiences all of the symptoms associated with a 70 percent disability evaluation for acquired psychiatric disorder.  However, the Board finds that his symptoms equate in frequency, severity and duration to occupational and social impairment with deficiencies in most areas.  See Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  Therefore, a 70 percent disability evaluation is warranted for the entire appeals period, even though all the specific symptoms listed for a 70 percent evaluation are not manifested.

Consideration has been given to assigning the next higher and maximum disability evaluation of 100 percent for the Veteran's PTSD for the period on appeal.  The Board acknowledges the September 2017 VA examiner's finding that the Veteran had total occupational and social impairment, to include symptoms of persistent danger of hurting himself and others.  However, such findings are inconsistent with the record.  Indeed, most of his documented symptoms (e.g., chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, irritability or outbursts of anger, difficulty in adapting to stressful circumstances, including work or a work like setting, inability to establish and maintain effective relationships and suicidal ideations) are specifically included in the criteria for a 50 or 70 percent evaluation.  

Also, the record reveals the Veteran's suicidal ideations did not arise to the level of persistent danger of hurting self or others.  The Board acknowledges suicidal ideations have been present at points during the appeal period as well as the Veteran's reports of suicidal plans/gestures in August 2016 (claiming he went to the river and contemplated drowning), around Christmas 2016 (reporting he sat with a gun in his hand) and in 2017 (stating he took sleeping pills and vomited them up).  See September 2016 VA treatment record; see also August 2017 Board hearing; see also August 2017 statement from the Veteran.  However, the evidence of record also reveals the Veteran denied suicidal ideations, plans and intent during numerous examinations.  See June 2017 VA treatment record (noting the Veteran denied suicidal/homicidal ideation); see also May 2017 VA treatment record (revealing the Veteran reported no active self-harm thoughts, but still had passive suicidal thoughts at times, but no current intent or plan); see also September 2016 VA treatment record (revealing the Veteran currently denied a plan or intent); see also March 2016 VA treatment record (stating the Veteran denied suicidal or homicidal ideation, plan, or intent and did not evidence any imminent risk of harm to self or others); see also June 2015 VA examination (in which the Veteran denied current suicidal ideations ); see also December 2013 VA examination (in which the Veteran reported some suicidal ideation in the past); see also September 2011 VA treatment record (revealing the Veteran denied suicidal or homicidal thoughts).  The Board in no way means to trivialize such suicidal thoughts, plans, or gestures; however, the Veteran's homicidal and suicidal ideations do not occur at the frequency (persistent) of those that warrant a 100 percent rating.  At best, the Veteran's isolated reports of suicidal plans/gestures evince intermittent, but no more, frequency, which is consistent with a 70 percent rating.

Additionally, total occupational and social impairment generally requires symptoms severe enough to severely distort the individual's perception of reality, which is not shown by the record.  Indeed, the Veteran has not displayed gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; or intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).  He has been found to be capable of managing his own financial affairs and has continuously appeared alert, oriented, groomed and cooperative.    
  
For these reasons, the Board finds that the weight of the evidence establishes that the Veteran's PTSD most closely approximates the 70 percent criteria.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

II. TDIU

The Veteran claims he is entitled to a TDIU due to his service-connected disability.  Specifically, during his September 2011 VA examination he reported retiring in 2009 as a production foreman from Sara Lee and having significant PTSD issues of anger, irritability and difficulty getting along with people at work.  He elaborated in his May 2015 application for TDIU that he completed high school and has had no other education or training before becoming too disabled to work in 2009.  He further reported during his June 2015 VA examination that his PTSD symptoms currently incapacitated him to complete stated tasks.  Additionally, during his August 2017 Board hearing, he stated he was asked to leave his job at Sara Lee due to his attitude.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities be rated totally disabled.  38 C.F.R. § 4.16.  As the Board is herein granting a 70 percent rating for the Veteran's service-connected PTSD for the entire period on appeal, the Veteran meets the schedular TDIU criteria beginning April 28, 2011.  The Board further notes the Veteran was granted service connection for tinnitus on April 12, 2013, which keeps his combined rating at 70 percent.  

The Board finds that the evidence of record demonstrates that the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  Indeed, the September 2011 VA examiner found the Veteran's PTSD symptoms included problems with anger and irritability, not being able to deal with stress, having a short fuse and a history of destructive behavior that all interfered with his daily functioning.  The December 2013 VA examiner found the Veteran's symptoms "significantly" reduced his ability to perform any type of physical or sedentary employment and he met the diagnostic criteria for individual unemployability, which included difficulty getting along with people at work, difficulty focusing his attention and problems motivating himself to get up in the morning and go to work.  The June 2015 VA examiner found the Veteran was functionally impaired as it relates to his PTSD, noting he "endorsed symptoms of lack of short term memory and attention and concentration difficulty.  Inability to screen out environmental stimuli."  Also, the examiner found the Veteran was opinionated, got angered easily and had a hard time letting people tell him what to do.  Finally, the September 2017 VA examiner found the Veteran had difficulty adapting to stressful circumstances, including work or a work like setting, and found his PTSD caused significant emotional distress and impairment in social, occupational and interpersonal functioning.  In light of the above, the Board finds his PTSD clearly affects his ability to work with others.  

In August 2014, the Veteran applied for vocational rehabilitation.  Although a September 2014 counseling record found the Veteran's PTSD impaired his ability to prepare for, obtain, or retain employment and found the achievement of a vocational goal was uncertain, the Veteran was accepted with the goal of completing a training program in Microsoft Office and obtaining and maintaining employment as a truck driver, despite his serious employment handicap.  However, his benefits were terminated in September 2015 due to his failure to respond to motivational outreach and lack of participation.  Based on the Veteran's PTSD symptoms noted above, to include difficulty focusing his attention, problems motivating himself to get up in the morning and go to work, lack of concentration and inability to screen out environmental stimuli, the Board finds it unlikely that he could have completed a computer training course or competed a full work day operating a truck.  

In light of the combined effects of the Veteran's service-connected disability, the Board concludes that the Veteran is unable to engage in substantially gainful employment.  












	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an initial disability rating of 70 percent, but no greater, for service-connected PTSD is granted, subject to the laws and regulations governing the payment of veterans' benefits. 

A total disability rating based upon individual unemployability due to service connected disabilities is granted, subject to the laws and regulations governing the payment of veterans' benefits.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


